      Case 4:12-cv-03733-JST Document 484 Filed 05/27/20 Page 1 of 4


 1   (SEE SIGNATURE PAGE FOR ATTORNEY LIST)
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8                                    OAKLAND DIVISION

 9

10                                                            Case No. 12-cv-03733-JST (KAW)
      DROPLETS, INC.,
11        Plaintiff,
                                                              JOINT STIPULATION AND
           v.                                                 [PROPOSED] ORDER TO EXTEND
12                                                            DEADLINE TO COMPLETE PRIVATE
      YAHOO!, INC.
                                                              MEDIATION
13        Defendant.
14    OATH, INC. AND OATH HOLDINGS INC.
      (d/b/a VERIZON MEDIA)
15
              Intervenor-Plaintiffs,
16         v.
17    DROPLETS, INC.,
           Intervenor-Defendant.
18
      DROPLETS, INC.,                                         Case No. 12-cv-04049-JST (KAW)
19
          Plaintiff,
20         v.
21    NORDSTROM, INC.
          Defendant.
22

23           Plaintiff Droplets, Inc. (“Droplets”), Intervenor-Plaintiffs Oath, Inc. and Oath Holdings

24   Inc. (together “Verizon Media”), and Defendant Yahoo!, Inc. (n/k/a Altaba, Inc.) (collectively, the

25   “parties”) respectfully file this stipulated request for a short extension to the deadline for the parties

26   to complete mediation. At the Case Management Conference on February 25, 2020, the Court

27   ordered the parties to complete mediation by May 29, 2020. Dkt. No. 444.

28


                                                                           CASE NO. 12-CV-03733-JST (KAW)
                                                                JOINT STIPULATION AND [PROPOSED] ORDER
                                                                         EXTENDING MEDIATION DEADLINE
      Case 4:12-cv-03733-JST Document 484 Filed 05/27/20 Page 2 of 4



 1          The parties have worked together to meet this deadline, but efforts to schedule a mediation
 2   that accommodate the parties and counsel by May 29 have been impacted by the COVID-19
 3   pandemic. The parties have agreed to mediate via Zoom and are scheduled with Hon. Vaughn R.
 4   Walker (ret.) on June 16, 2020, and thus request a short extension of the mediation deadline to
 5   June 18, 2020.
 6          The Court previously granted motions to extend deadlines, including motions to continue the
 7   case management conference (Dkt. Nos. 310-311, 313-316), a stipulation to extend the time for Yahoo
 8   to file its reply to its Motion to Substitute Parties and Amend the Caption and its Motion for Summary
 9   Judgment (Dkt. Nos. 344, 346), a stipulation to extend the briefing schedule for Defendants’ Motions
10   for Preclusion re Claim Construction (Dkt. Nos. 372-373), a stipulation to extend the briefing schedule
11   and hearing date for Oath’s Motion to Intervene (Dkt. Nos. 390, 393), an unopposed motion to extend
12   the briefing schedule for claim construction (Dkt. Nos. 394, 399), an unopposed motion to extend the
13   briefing schedule and hearing for Defendants’ Motions to Strike (Dkt. Nos. 430, 432), an unopposed
14   motion to extend the deadline for Droplets’ Answer to Verizon Media’s Complaint in Intervention
15   (Dkt. Nos. 428, 431), extensions to the briefing schedule and the hearing for Defendants’ Motions
16   to Strike (Dkt. Nos. 430, 432), and an unopposed motion for motion for extension of time to file
17   motion for summary judgment based on licensing (Dkt. Nos. 462, 464).
18          The requested extension will not otherwise affect the schedule in this case and is not
19   expected to have any impact on discovery.
20

21   DATED: May 27, 2020

22    /s/ William A. Hector                               /s/ Jaime F. Cardenas-Navia
      Jennifer Haltom Doan                                Courtland L. Reichman (CA Bar No. 268873)
23
      (admitted pro hac vice)                             creichman@reichmanjorgensen.com
24    Joshua R. Thane                                     Shawna L. Ballard (CA Bar No. 155188)
      (admitted pro hac vice)                             sballard@reichmanjorgensen.com
25    J. Randy Roeser                                     Michael G. Flanigan (CA Bar No. 316152)
      (admitted pro hac vice)                             mflanigan@reichmanjorgensen.com
26    HALTOM & DOAN                                       Kate M. Falkenstien (CA Bar No. 313753)
      6500 Summerhill Road, Suite 100                     kfalkenstien@reichmanjorgensen.com
27
      Texarkana, TX 75503                                 REICHMAN JORGENSEN LLP
28    Telephone: (903) 255-1000                           100 Marine Parkway, Suite 300

                                                                          CASE NO. 12-CV-03733-JST (KAW)
                                                      2        JOINT STIPULATION AND [PROPOSED] ORDER
                                                                        EXTENDING MEDIATION DEADLINE
      Case 4:12-cv-03733-JST Document 484 Filed 05/27/20 Page 3 of 4



 1    Facsimile: (903) 255-0800                         Redwood Shores, CA 94065
      Email: jdoan@haltomdoan.com                       Telephone: (650) 623-1401
 2    Email: jthane@haltomdoan.com                      Facsimile: (650) 623-1449
      Email: rroeser@haltomdoan.com
 3                                                      Khue V. Hoang (CA Bar No. 205917)
      William A. Hector (SBN 298490)                    khoang@reichmanjorgensen.com
 4    WAHector@venable.com                              Jaime F. Cardenas-Navia
 5    VENABLE LLP                                       (admitted pro hac vice)
      101 California Street, Suite 3800                 jcardenas-navia@reichmanjorgensen.com
 6    San Francisco, CA 94111                           REICHMAN JORGENSEN LLP
      Telephone: (415) 653-3750                         750 Third Avenue, Suite 2402
 7    Facsimile: (415) 653-3755                         New York, NY 10017
                                                        Telephone: (212) 381-1965
 8    ATTORNEYS FOR INTERVENOR-                         Telecopier: (650) 623-1449
 9    PLAINTIFFS OATH, INC. AND OATH
      HOLDINGS INC. (TOGETHER VERIZON                   ATTORNEYS FOR PLAINTIFF
10    MEDIA) AND DEFENDANT YAHOO!,                      DROPLETS, INC.
      INC. (N/K/A ALTABA, INC.)
11

12

13                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
14          Pursuant to N.D. Cal. Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
15   document has been obtained from each of the other signatories.
16

17   Dated: May 27, 2020                                   /s/ William A. Hector
                                                           William A. Hector
18

19

20

21

22

23

24

25

26
27

28
                                                                        CASE NO. 12-CV-03733-JST (KAW)
                                                    3        JOINT STIPULATION AND [PROPOSED] ORDER
                                                                      EXTENDING MEDIATION DEADLINE
      Case 4:12-cv-03733-JST Document 484 Filed 05/27/20 Page 4 of 4



 1                                        [PROPOSED] ORDER
 2           The deadline for Plaintiff Droplets, Inc., Intervenor-Plaintiffs Oath, Inc. and Oath Holdings
 3   Inc., and Defendant Yahoo!, Inc. to complete mediation is extended up to and including June 18,
 4   2020.
 5

 6           PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7

 8

 9
             Dated: ______________________                         _____________________________
10                                                                 The Honorable Jon S. Tigar
                                                                   United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                        CASE NO. 12-CV-03733-JST (KAW)
                                                      4      JOINT STIPULATION AND [PROPOSED] ORDER
                                                                      EXTENDING MEDIATION DEADLINE
